DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 09 August 2022, Claim(s) 1, 11 and 15 is/are amended and Claim(s) 10, 12 and 14 is/are cancelled.  The currently pending claims are Claims 1-9, 11, 13 and 15.  
	Based on applicants’ remarks and amendments (e.g. the mixed phase and support limitations), the objection, the 112 rejection and the rejections based on Griem are withdrawn.  However, they are not found persuasive regarding the Lang reference and the rejections are maintained.  
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang (WO2016188831A1 – the English equivalent US20180145554A1 is referenced from hereon) – both references were cited as an X reference in the ISR, EPO and Chinese patent office - and evidenced by Tran (NPL).
	Claims 1, 4, 11 and 13: Lang discloses a composition for corona shielding with a curable resin, a curing agent and at least two different metal oxide particles – e.g. tin oxide doped with antimony and the mixed phase (abs, ¶9-25, 32). It is noted that Lang discloses the doped metal oxide particles being electrically conductive (¶25, 30). Regarding the claimed n-doping property, if a prior art reference teaches the substantially identical structure/material, it would be reasonable that the same function and/property would be imparted or exhibited.  See MPEP 2112.01. In particular, Lang teaches antimony doped tin oxide and the Tran reference is relied as evidence that antimony provides n-doping to tin oxide particles (abs and pp 145-147).
	Claim 2: Lang discloses the claimed percolation threshold (abs, ¶35, 36).
	Claims 3, 5-7: Lang discloses particles with different shapes and dimensions (e.g. globular and platelets) and an aspect ratio higher than 10 (¶9, 26-37, 39-43).
	Claim 15: Lang discloses the corona shielding system (abs, ¶3-9).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lang and Tran as applied to claim 1 above, and further in view of Lang ‘342 (WO2016096342A1– the equivalent US2018005722 is referenced from hereon, both references are cited in the IDS).
The Lang reference discloses the claimed invention but does not explicitly disclose the feature of the particles being in the micro- and/or nano-scale range.  It is noted that the Lang reference discloses particles such as antimony doped tin oxide and the claim(s) call(s) for the particles to be in micro- and/or nano-scale range.  In an analogous art, the Lang ‘342 reference discloses a shielding system with a resin matrix and doped metal oxide in the micro- and nano-scale range to gain the benefit of optimizing the dispersion and resistance/conductivity (¶ 22-32 and claims 1-10).  One of ordinary skill in the art would have recognized that applying the known technique of Lang ‘342 to the teachings of Lang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems and compositions for the benefit gain of optimizing the dispersion and resistance/conductivity of the corona shielding material as motivated by Lang (abs) and Lang ‘342 (abs, ¶9-25).
Response to Arguments
Applicant’s arguments, see pp 5 and 6, filed 09 August 2022, with respect to the 112 rejection and the Griem reference have been fully considered and are persuasive.  The 112 rejection and the 102 and 103 rejections based on Griem have been withdrawn. 
Applicant's arguments filed 09 August 2022 regarding the Lang reference have been fully considered but they are not persuasive.
Applicant argues that the cited reference does not disclose the binary and tertiary mixed phase limitation (pp 5 and 6).
	The examiner respectfully disagrees and notes that Lang discloses “metal oxide in binary and tertiary mixed phase” in ¶16, 32 and claim 8.
Applicant argues that the obviousness rejections should be withdrawn since the independent claims are allowable (pp 6).
	The examiner respectfully notes that the independent claims have been properly rejected (see above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764